                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


RONALD ALLEN and                                 )
JUSTIN EZRA JONES,                               )
                                                 )
       Plaintiffs,                               )
                                                 )        Case No. 3:18-cv-00033
v.                                               )        Judge Aleta A. Trauger
                                                 )
BILL HOLT,                                       )
                                                 )
       Defendant.                                )


                                             ORDER

       Before the court is defendant Bill Holt’s Objection (Doc. No. 48) to the magistrate

judge’s Report and Recommendation (Doc. No. 44), recommending that the defendant’s Motion

for Summary Judgment (Doc. No. 18) be granted in part and denied in part.

       For the reasons explained in the accompanying Memorandum, the arguments raised in

the Objection are OVERRULED, and the court ACCEPTS the magistrate judge’s

recommended disposition in its entirety. The Motion for Summary Judgment is therefore

GRANTED IN PART AND DENIED IN PART. The defendant is GRANTED summary

judgment as to the claims brought by plaintiff Ronald Allen; all claims brought by that plaintiff

are DISMISSED WITH PREJUDICE. The defendant’s motion is DENIED insofar as it

pertains to the claim brought by plaintiff Justin Jones premised on the deprivation of a

constitutional right to exercise.

       The magistrate judge is requested to promptly give due consideration to the plaintiff’s

pending Motion for Appointment of Counsel. (Doc. No. 31.)

       An Order setting a trial date will enter separately.
                                                   2




It is so ORDERED.




                    ALETA A. TRAUGER
                    United States District Judge
